Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, in claim 1, the amended recitation of “a calibrated distance” does not appear to be supported by the original disclosure. In the original specification, no “calibrated distance” between the antenna circuit is specified. Rather, the only “calibrated” distance is with regards to the wire being deposited onto a substrate, i.e. a calibrated deposition or transfer/guide step. It is appreciated that the deposited wire can be connected, transferred, and calibrated into place but the distance between two respective circuits does not appear to be disclosed as a “Calibrated” distance in the original disclosure. No evidence appears to specify that the “calibrated” distance is a “calibrated” distance unless “calibrated” itself is synonymous with “calibrated.”  
However, in this instance, defining a “calibrated distance” by the association or coupling of the two circuits is not clearly supported by the original disclosure because no particular distance or direct physical contact between the respective circuits structural proximity or adjacent structural cooperative relationship is recited. The Office notes that 
Still further, please N.B., Applicant fails to claim that “calibrated distance” necessarily implies a specific sequence to the fabrication of the circuits. In fact, there is no indication in the current claims that the “depositing” of the wire and the “calibrated distance” are all necessarily performed concurrently in one formation step as Applicant still maintains the respective first and second circuits may be formed on the same first substrate (the deposition of the second circuit onto a second substrate that is prepositioned prior to forming the second circuit is a limitation that is not necessarily an active, positive method limitation because of the conditional operator “or”;  that is, if the art reads upon the second circuit being deposited onto the same first substrate, then it is not necessary for said art to also read upon the conditional “or” limitation that follows). It is not clear if “depositing” and “calibrated distance” are even structurally or functionally 
Claims 3-9 depend upon claim 1 but do not address the new matter issues noted above. Applicant may amend the claims to indicate a necessarily active positive method step in the currently unclear conditional limitation predicated by “or” as well as connote a .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, it is additionally not clear if Applicant’s “or” limitation represents an active, positive limitation to be performed. It appears that so long as the second circuit is deposited onto the first substrate, then the subsequent “or” limitation is a condition that does not need to be met, i.e. it becomes a conditional limitation that is not an active, positive limitation in the method claim. If Applicant intends for this “or” limitation to necessarily carry a positive, active method step, then the “or” condition should be removed from the claims. However, at that point, it is not clear how the second circuit can be simultaneously formed on two different substrates unless there are more than one second circuit or the first and second substrate are one and the same; which appears to be contradictory and not supported by Applicant’s original disclosure. 
Claims 3-9 depend upon claim 1 but do not address the clarity issues noted above. Applicant may amend the claims to indicate a necessarily active positive method step in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, and 9 are, as best understood by the Office, rejected under 35 USC 103(a) over Charrat et al. WO 2014/006300, with US 2015/0154491 used as English translation, in view of Gunnarsson US 5552790.
 
     As to claim 1, Charrat teaches a method for producing a radiofrequency device (see fig.4: C2) comprising a first antenna circuit MC1 connected to a radiofrequency chip M1 and a second antenna circuit CC2, comprising the following steps: 

forming the second antenna circuit CC2 by depositing a conductive wire onto the first substrate C2 at a calibrated distance from the first antenna circuit (esp. c.f. fig.4 and [0052-0054]; also, please N.B., “calibrated distance” is at least met insofar as the respective circuits MC1 and CC2 are at a set distance apart so that the respective circuits are coupled with each other and also esp. c.f. [0054], wherein the distance between MC1 and CC2 is “calibrated” for a specific purpose regarding the performance of the circuits, i.e. a “calibrated” distance). N.B., both first circuit MC1 and second circuit CC2 are considered to be deposited “onto” the same first substrate C2 not least because Applicant doesn’t recite the deposition to be a direct physical contact between the wire and the substrate; that is, the circuit may be deposited onto another layer between said circuit and the underlying substrate and still be considered “on” said underlying substrate. Also, N.B., because the reference reads upon the second circuit CC2 being deposited onto the first substrate C2, it is unnecessary for Charrat to also teach the conditional “or” limitation that follows, please see 112-2 rejection above. Alternatively, please consider fig.3, in which the “first” circuit can be considered the leftmost circuit occupying the top left corner in the array in fig.3, whereas the “second” circuit may be considered any of the respective circuits adjacent said top left circuit. Both such circuits are formed by depositing a conductive wire onto the same substrate P2. Either way, the reference teaches the recited limitations of forming two circuits by depositing wire onto a first substrate. 
As to the amended limitation that the “calibrated” distance is such that the second circuit increases a communication range of the radiorequency device, please N.B., in general, the read 
It would be obvious to modify Charrat by forming the components at a calibrated distance so as to “increase transponder range” as taught in Gunnarsson for the benefit of modulating the distances between two integrated conductive structures or to enhance a performance aspect of the components based on the set distance; in this particular case, to increase the useful range of the transponder, as taught by the abstract and claims 1 and 12 as well as col. 8 lines 14-19 of Gunnarsson. 
Please N.B., Applicant fails to claim that “calibrated distance” necessarily implies a specific sequence to the fabrication of the circuits. In fact, there is no indication in the current claims that the “depositing” of the wire and the “calibrated distance” are all necessarily performed concurrently in one formation step as Applicant still maintains the respective first and second circuits may be formed on the same first substrate (the deposition of the second circuit onto a second substrate that is prepositioned prior to forming the second circuit is a limitation that is not necessarily an active, positive method limitation because of the conditional operator 

claim 3, the cited art teaches a method according to claim 1, wherein (see fig.4 Charrat), shows the first circuit MC1 includes terminal portions for interconnection to the radiofrequency chip in the form of alternations (esp. c.f. [0003-0004] of Charrat, which teaches the terminals for interconnection to the chip and for connecting various components to each other). 

As to claim 5, the cited references teaches a method according to claim 1. The cited prior art also teach wherein the second circuit is a passive antenna coupled with a radiofrequency transponder (e.g. shown in fig.4b of Gunnarsson is the passive antenna coupled with transponder). It would be obvious to modify Charrat by using a passive antenna coupled with transponder as a second circuit as shown in fig.4 of Gunnarson for the benefit of increasing the range of the transponder, as taught by Gunnarson col.8 lines 14-19.

As to claim 9, the cited references teaches a method according to claim 1, further comprising at least a step of forming a part of the first circuit or fixing the radiofrequency chip in a cavity or an opening provided in one of the substrates (see [0008] of Charrat, which teaches forming the first circuit in a hole). 

Claims 4 is rejected under 35 USC 103(a) as being unpatentable over Charrat in view of Gunnarsson, of record; and further in view of Hsieh et al. US 2012/0056223. 
 
As to claim 4, the cited references of Charrat and Gunnarson teaches a method according to claim 1. 

However, please N.B., embroidering or overlay are routine methods of deposition in the circuit art, e.g. c.f. [0040, 0048] of Hsieh. 
It would be obvious to modify Charrat and Gunarson by using overlay to deposit as a technique as taught by Hsieh [0040, 0048] for the benefit of using a well-known deposition technique to effectively lay down the circuit material in a stream-lined deposition process that is integrated into semiconductor fabrication processes.  Claim 6 is rejected under 35 USC 103(a) as being unpatentable over Charrat and Gunnarsson of record and further in view of Morizumi et al. US 6459588. 

As to claim 6, the cited references teaches a method according to claim 1. 
Charrat and Gunnarsson doesn’t expressly teach further comprising a step of depositing an anisotropic conductive material onto each terminal portion of the first antenna circuit and a step of transferring and connecting a/an coated/encapsulated chip via said anisotropic conductive material.
However, e.g. c.f. fig.8 Morizumi et al. US 6459588, teaches depositing anisotropic conductive material onto each terminal of a circuit and transferring the chip via the anisotropy. 
It would be obvious to modify Charrat and Gunnarson by using the concept of an anisotropic material as a adhesive film at the terminal/connection of a chip as taught by Morizumi fig.8 for the benefit of transferring the chip in a well-known semiconductor fabrication .  
Claim 7 is rejected under 35 USC 103(a) as being unpatentable over Charrat and Gunnarrson of record, and further in view of King US 5661901. 
As to claim 7, the cited references teaches a method according to claim 1.
Charrat and Gunnarrson do not expressly teach further comprising a step of depositing a conductive material by printing, specifically screen printing, onto each terminal portion of the first antenna circuit and a step of transferring and connecting an unpackaged chip via said conductive material.
King teaches col.1 lines 29-41 screen-printing onto terminal/connection and transferring/connecting unpackaged chip.
It would be obvious to modify charrat and gunnarson by using screen-printing to deposit conductive material onto each terminal and transferring the unpackaged chip that way as taught by King for the benefit of depositing and transferring the chip in a well-known semiconductor fabrication process that is streamlined and integrated with semiconductor technology.  Claim 8 is rejected under 35 USC 103(a) as being unpatentable over Charrat, Gunnarson, of record, and further in view of Lee US 2009/0134504.

As to claim 8, the cited references teaches a method according to claim 1.

However, please N.B., the concept of coating/encapsulating a chip in a package is routine in the circuit arts esp. c.f. Lee et al. US 2009/0134504 [0002], which is used as a teaching reference to demonstrate a well-known fact that coating/encapsulating a chip in a package is routine in the circuit arts.
It would be obvious to modify Charrat and Gunnarson by coating/encapsulating the chip in a package as taught by Lee [0002] for the benefit of transferring against connection terminal portions in a streamlined fabrication process that is integrated with semiconductor technology.  

Response to Remarks
Applicant’s remarks filed 4/16/20 have been considered but are respectfully non-persuasive. In particular, the cited reference US 2015/0154491 teaches forming the second antenna circuit CC2 by depositing a conductive wire onto the same first substrate C2 at a calibrated distance from the first antenna circuit MC1 (esp. c.f. fig.4 and [0052-0054]). N.B., both first circuit MC1 and second circuit CC2 are considered to be deposited “onto” the same first substrate C2 not least because Applicant doesn’t recite the deposition to be a direct physical contact between the wire and the substrate; that is, the circuit may be deposited onto another layer between said circuit and the underlying substrate and still be considered “on” said underlying substrate. Also, N.B., because the reference reads upon the second circuit CC2 being deposited onto the first substrate C2, it is unnecessary for Charrat to also teach the conditional “or” limitation that follows, please see 112-2 rejection above. Alternatively, please consider 
Applicant appears to argue that the reference doesn’t teach depositing the second circuit onto a second substrate prepositioned to the first sub prior to forming the second circuit. Even if this were true, as explained in the rejection above, this appears to be a conditional limitation as indicated by Applicant’s recitation of “or,” which predicates this limitation. As the cited reference is demonstrated to teach forming the second circuit onto the first sub, it is not necessary to also teach the subsequent conditional limitation “or…”. 
Applicant may amend the claims to indicate a necessarily active positive method step in the currently unclear conditional limitation predicated by “or” as well as connote a particular sequence of steps tying the “depositing” and “calibrated distance” or function to said “distance” to amend around the clarity issues and cited references.   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Bo Fan/
Examiner, Art Unit 3646